DILLON, Judge.
Anthony Searls ("Defendant") appeals from a judgment entered upon a jury verdict finding him guilty of carrying a concealed handgun. The evidence at trial established that in November 2013, a police officer stopped a car that Defendant was driving because the car's license plate had been revoked. Defendant gave consent to the officer to search the car, and the officer discovered a handgun concealed under the driver's seat. Defendant did not have a permit to carry a concealed handgun. Following his conviction, Defendant gave oral notice of appeal.
Counsel appointed to represent Defendant has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel has also shown to the satisfaction of this Court that she has complied with the requirements of Anders v. California , 386 U.S. 738 (1967), and State v. Kinch , 314 N.C. 99, 331 S.E.2d 665 (1985), by advising Defendant of his right to file written arguments with this Court and providing him with the documents necessary for him to do so. Defendant has not filed his own written arguments.
In accordance with Anders , we have fully examined the record to determine whether any issues of arguable merit appear therein. We have been unable to find any possible prejudicial error and conclude that the appeal is wholly frivolous. Accordingly, we hold the Defendant received a fair trial, free from error.
NO ERROR.
Report per Rule 30(e).
Chief Judge McGEE and Judge CALABRIA concur.